DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear as written.  Is the “rider of a bicycle” in the preamble, the same as the “user of the eyewear”?  As claimed, these are 2 different people. However, it is possible Applicant meant for the rider of the bicycle to also be the user of the eyewear, or at least be the same person in claim 1, even though that is now how it is claimed.  For examination purposes, the rider and user of the eyewear are being treated as the same person.  Clarification and correction are required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Border (U.S. Patent Application Publication No. 2012/0212400 A1) in view of Yu, Illeana, "[Tech Startup News] Smart Glasses Keep Cyclists Safe and Informed", September 19, 2019, pp. 1-4 (“Yu”), and further in view of Owano, Nancy, “Bluetooth-enabled bicycle has automatic gearbox”, 12 November 2021, pages 1-2 (“Owano”). 

	Regarding claim 1: 
	Border teaches: eyewear …, the eyewear comprising (claim 1, interactive head-mounted eyepiece worn by a user): 
	a wireless personal area network (WPAN) transceiver configured to associate with (paras. 329-30, eyepiece can include a WPAN transceiver to connect with various other devices/peripherals/sensors, etc.) …; 
	the WPAN transceiver configured to receive (paras. 329-30, can receive data)…; and 
	a processor (claim 1, integrated processor) configured to indicate to a user of the eyewear (claim 1, can handle content display to the user of eyewear)...
	Re: eyewear for use by a rider of a bicycle...(WPAN) transceiver configured to associated with at least one electronic shifting component of a bicycle and determine a number of front and rear gears of the bicycle;…configured to receive an indication of a gear change of the bicycle; and…indicate …based on the indication of the gear change of the bicycle, a change in gear position, consider the following. 
	Yu teaches that it is known to have eyewear for bicycle riders (cyclists), that can give indications of gear (Yu, pages 1-2). The data regarding gear is retrieved from sensors through a bluetooth connector (i.e. WPAN) (Yu, page 2).  The sensors can provide a user with an indication of a change in gear position such to, i.e. display the gear on the eyewear (Yu, pages 1-2).  Re: at least one electronic shifting component, see Owano. Owano teaches that it known to have an electronic gear shifting component in bikes (see page 1), for a Bluetooth enabled bike (page 1).  A bicycle with Bluetooth capabilities and sensors, configured to be able to sense the current gear to relay that information to a user with an eyepiece, per Yu and Owano, also teaches determining a number of front and rear gears (i.e. at startup, recognize sensors).  
	Accordingly, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained the above features of claim 1, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references on the PTO-892 are relevant to .
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner




/Sarah Lhymn/Primary Examiner, Art Unit 2613